DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz et al. [US 2016/0203689; Hintz] in view of Goggin [US 2005/0122218]. 

Per claim 1.  Hintz discloses a proximity detection apparatus for avoidance of nearby subjects, comprising: 
an article for a user (e.g. wearable belt or safety vest) [Fig. 3A-3B]; 
a detector (e.g. PIR 624 and 622) [Fig. 6] disposed on the article (600) and configured to generate a detected value in response to sensing infrared radiation emitted from a subject (e.g. object 400) in a vicinity of the wearable article [para. 20, 35-36] wherein the detected value is based on an amount energy measured of the infrared radiation reflected from object, corresponding to a distance between the detector and the subject (object 400) [Fig. 4]; 
an alert device (e.g. alert module 1498, 1550; Figs. 14 and 15) disposed on the article and configured to generate an alert in response to a control signal [para. 63 and 52]; and 
The displacement processor 1540 may be configured to generate the object displacement vector 1545 by comparing at least one binary valued sequence against at least one predetermined binary valued sequence. Displacement processor 1540 may be configured to generate the object displacement vector 1545, based at least in part, utilizing a finite state machine.” [para. 61] and generate the control signal to the alert device to present the alert to inform the user that the subject is within the unacceptable proximity range. [Figs.  12-15 and para. 28-29].
Hintz mentions “The threat analysis module may be configured to allow a user to customize the selection and magnitude of the threat detection envelope parameters essentially setting its operational sensitivity to threats.” [para. 28], but does not explicitly mention a wired electrical interface connector configured to receive input for adjusting an unacceptable proximity range (e.g. customize the thread sensitivity selection, such as distances), Goggin teaches a portable ranging and warning device comprising an interface connector (750-751) configured to adjust a proximity range [see Fig. 8 and para. 0028] the interface connector disposed on the warning device 10 [Fig. 7-8] which obviously connected to a controller via any appropriated electrical conductive, such as electrical wired or bus in order to transmit any selective input signal from user to the controller (e.g. customize the adjust threat range), the portable warning device adaptable to any appropriate article (e.g. vehicle, boat or camper) that the small portable device would obvious to be able to carry by a person (e.g. disposed on the wearable article).  

Per claim 8. Hintz and Goggin made obvious in claim 1 above, Hintz further teaches “the alert module may be configured to issue a variety of alerts, including illuminating a light, an audible sound and sending a wireless message… A wireless message or recording may be sent to a predetermined contact, such as, but not limited to an emergency contact or to police” [para. 29].  That, the threat alert can be transmitted to an external device in response to detection of one or more subjects within the unacceptable proximity range, as claimed.   

	Per claim 9. Hintz and Goggin made obvious above, Hintz further teaches the article is a wearable article (e.g. a belt 310; Fig. 6) shows the sensors are positioned. 

Per claim 10. Hintz and Goggin made obvious in claim 1 above, Hintz further teaches the detector is a passive infrared sensors (622 and 624) [Fig. 6, para. 35-36], the passive infrared sensor configured to detect intensity energy given off by other objects, which means the intensity light energy is expected to receive at the receiver as the detector is proximity to the object, and that the intensity of light energy received is obviously in term of voltage value of radian energy.  Goggin teaches the controller is configured to adjustably set the first predetermined value of the unacceptable proximity range to a select voltage threshold which proportional to the distance 

Per claim 11. Hintz and Goggin made obvious in claim 1 above, Hintz further teaches the alert device is one or more of an acoustic device, a tactile device, a visual device, or any combination thereof t [para. 29]. 

Per claim 13. Hintz and Goggin made obvious in claim 1 above, Hintz further teaches “Embodiments may be configured to detect objects comprising, but not limited to: person(s), car(s), animal(s), potential attacker(s), intruder(s), combinations thereof, and/or the like.” [para. 20], that constitutes of the subject is a person. 

Per claim 14. Hintz and Goggin made obvious in claim 1 above, Goggin teaches “If the object (20) is outside of the range, then the detector sweep continues without any further action from the ranging and warning device (10). If the object (20) is near a predetermined range, which was set at the time the ranging and warning device (10) was activated, a caution light (yellow) and tone may be sounded to advise the operator that a particular object (20) is within a particular range. If the object (20) then is determined to be inside of a range, the microcontroller within the controller (500) may discontinue the scan and lock on the object (20) while providing a particular warning alert” [para. 25].  That, the warning device in response to the detection of object within a detection range an alert is generated and remains until the object is disappeared from the detection range.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the remaining alarm 

Per claim 15. The method step limitations are similar to the limitations of the apparatus of claim 1 above, the apparatus would obviously include all the method steps limitations that the rejection would be in the same manner. 

Per claim 16. The method step limitations are similar to the limitations of the apparatus of claim 10 above, the apparatus would obviously include the method step limitations that the rejection would be in the same manner.

Per claim 18.  Hintz and Goggin made obvious in claim 1 above, Hintz further teaches “The alert module 150 may be configured to issue an alert if the threat assessment determined by the threat analysis module exceeds a threshold. The threat assessment with respect to individual threat detection envelopes or the total threat assessment of multiple threat detection envelopes as shown in FIG. 11 may determine whether the threat assessment exceeds a threshold necessary to issue an alert.” [para. 29].  That, the alert of the total threat assessment exceeds a threshold value, constitutes of the alert device to generate the alert including a warning to the user while a number of the proximity conditions that are true exceeds a warning value to inform the user that a group of the plurality of subjects are nearby. 

Per claim 20. The method step limitations are similar to the limitations of the apparatus of claim 1 above, the apparatus would obviously include the method step limitations that the rejection would be in the same manner.

Claims 2-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz et al. in view of Goggin and further in view of Craig [US 11,044,961].

Per claim 2. Hintz and Goggin made obvious in claim 1 above, Hintz further teaches “Some of the various embodiments may be configured to allow individuals to be alerted to unexpected potential threats approaching them from, for example, outside their field of view. Similarly, some of the various embodiments may be configured to alert a user of intruders in a particular area. A personal warning device may have a mounting means for mounting at least part of the personal warning device on a user's back, arm, harness, belt, or other form of attachment. Some of the various embodiments may comprise a mounting means to mount the personal warning device 100 on a wearable safety vest as illustrated in example FIG. 3. Such a safety vest may further comprise a belt 310 to stabilize the vest and the personal warning device 100”, however, Hintz not explicitly mention that are each detector positioned at a predetermined spacing along the article the plurality of detectors are configured to generate a plurality of detected values and the plurality of detectors establish a plurality of fields of view that surround the proximity detection apparatus in a horizontal plane.  Craig teaches a safety helmet comprising, a plurality of sensors (30) which positioned at a predetermined spacing around the helmet [Fig. 1] to ensure coverage of a desired area or perimeter surrounding the wearer [col. 4, 

Per claim 3. Hintz and Goggin made obvious in claim 1 above, but not explicitly mention that detectors are spatially oriented in a plurality of directions to individually detect the plurality of subjects in the vicinity.  Craig shows at Fig. 1, plurality of sensors 30 are spatially oriented in a plurality of directions around the article and further suggests that multitude sensors can be used [col. 4, lines 12-22 and 39-44]. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to arrange plurality of detectors in a directions that individual detect plurality of subjects in the vicinity as taught by Craig to the combination above, for the advantage of increasing safety, because any subjects surrounding the article and out of sight can be detected and alert.   

Per claim 4. Hintz and Goggin made obvious in claim 1 above, except for not explicitly mentions that a plurality of alert devices, each positioned at a different location on the article and configured to generate a plurality of alerts in response to a plurality of control signals.  Craig further teaches a plurality of bone conduction transmitters 40 (e.g. conduction of sound to the inner ear through the bones of the skull) transmitters 40 coupled to the location of sensors 30 via the processor unit 20, that the warning signal would generate to indicate the directional location 

Per claim 5. Hintz and Goggin made obvious in claim 1 above, except for not mention of a direction relative to the detected subjects, Craig further teaches the safety helmet further provide directional location of potential hazards to user [cited at Summary and col. 5, lines 25-28].  It would have been obvious to one having ordinary skill in the art before the effective of the filing date of the claimed invention, to employ the direction information toward each of the plurality of the subjects as taught by Craig to the combination above, for the advantage of increasing the safety to user, because user would be easy to avoid or react to the detected subject by knowing the approaching direction of the subject as user may be encounter.  

Per claim 6. Hintz and Goggin made obvious in claim 1 above, except for not explicitly mention that the controller configured to adjust one or more of an amplitude, frequency of the alert in response to a number of the plurality of detected values that exceed the first predetermined value.  Hintz further teaches “The threat analysis module may be configured to allow a user to customize the selection and magnitude of the threat detection envelope parameters essentially setting its operational sensitivity to threats.” [28] and Goggin further teaches “A range adjustment rheostat (751) is connected to the range adjustment knob (750) and 

Per claim 7.  Hintz and Goggin made obvious in claim 1 above, Hintz further teaches “The alert module 150 may be configured to issue an alert if the threat assessment determined by the threat analysis module exceeds a threshold. The threat assessment with respect to individual threat detection envelopes or the total threat assessment of multiple threat detection envelopes as shown in FIG. 11 may determine whether the threat assessment exceeds a threshold necessary to issue an alert.” [para. 29].  That, the alert of the total threat assessment exceeds a threshold value, constitutes of the alert device to generate the alert including a warning to the user while a number of the proximity conditions that are true exceeds a warning value to inform the user that a group of the plurality of subjects are nearby. 

Per claim 12. Hintz and Goggin made obvious in claim 1 above, Hintz further teaches “Some of the various embodiments may be configured to allow individuals to be alerted to unexpected potential threats approaching them from, for example, outside their field of view. Similarly, some of the various embodiments may be configured to alert a user of intruders in a particular area. A personal warning device may have a mounting means for mounting at least part of the personal warning device on a user's back, arm, harness, belt, or other form of attachment. Some of the various embodiments may comprise a mounting means to mount the personal warning device 100 on a wearable safety vest as illustrated in example FIG. 3. Such a safety vest may further comprise a belt 310 to stabilize the vest and the personal warning device 100” [para. 21], except for not explicitly mention the article is to be worn by an assembly operator in a facility.  Craig teaches a safety helmet 100 is a conventional hardhat, wherein the hardhat normally used by worker for protection.  Thus, the safety helmet and safety vest can be configured to be worn by any appropriate worker including an assembly operator in a facility.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the safety article worn by an assembly operator in a facility as taught by Craig to the combination above, for the benefit of convenience, because assembly operator may encounter with unexpected potential threats as operator approaches a not familiar facility or region.  

4.	Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz et al. [US 2016/0203689; Hintz] in view of Goggin [US 2005/0122218] and further in view Matsuoka [US 2005/0248445]. 
Per claim 17. Hintz and Goggin made obvious above, except for not explicitly mentions of suppressing the alert in response to the first predetermined value for the proximity condition being exceeded by the detected value for less than a dwell time. Matsuoka discloses an object detection alarm includes a feature of determines whether the object detected at the first time is an alarm object, based on the detection duration time (Tdetect) at (s24) [see Figs. 2-3 and para. 31-33 and 38-44].  Thus, the object detected for the first time is continuously detected for a duration detection time (Tdetect) and that object detected distance is not the same (e.g. greater than R) as 

Per claim 19.  Hintz and Goggin made obvious above, Hintz further teaches “The displacement processor 1540 may be configured to generate at least one object displacement vector 1545, based at least in part, on a sequence of in-focus status 1535 indicative of an object moving between at least two of the at least two distinct focus zones (e.g., volumetric zones defined by the intersections of (1571 . . . 1578 and 1581 . . . 1586). The displacement processor 1540 may be configured to generate the object displacement vector 1545 employing one or more displacement analysis mechanisms.” [Fig. 15 and para. 61].  That, the first predetermined value for proximity condition (e.g. zone 1578 within unacceptable range with a minimum radian energy value) and the second predetermined value for proximity condition (e.g. zone 1571 within unacceptable range with maximum radian energy value) and the alert triggered only the detection of subject is within the unacceptable range (e.g. from intersection 1571  to intersection 1578), and second predetermined value (intersection 1571) is greater than the first predetermined value (e.g. 1578) because the second predetermined value (1571) is closer than the first predetermined value (1578) is at the farther end of setting unacceptable range.  Hintz does not explicitly mention of setting the proximity condition to true while the detected value for greater than a dwell time and setting the proximity condition to false while the detected value for less than the Matsuoka teaches an object detection alarm includes a setting to determine whether the object detected at the first time is a true alarm object based on the detection duration time (Tth at step s27) whether the object is detected greater than Tth, results a true condition and less than Tth results false condition [see Figs. 2-3 and para. 31-33 and 38-44].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the dwell time setting to the proximity condition to true or false based upon the dwell time as taught by Matsuoka to the combination above, for the advantage of enhancing the detection accuracy and prevent false alarm, because the proximity detected of object within unacceptable may be a brief detection and object moved out of the range, that the result would be a false alarm. 


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 15, 19-20 and  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                            

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685